The opinion of the Court was delivered by
Shefley J.
It had been decided, while this State was a part of Massachusetts, “ that the goods attachable by this process must have been previously entrusted to, and deposited in the hands of the trustee by the debtor.” Chealy v. Brewer, 7 Mass. R. 259. And that “ no person deriving his authority from the law, and obliged to execute it according to the rules of law, can be holden by process of this kind.” Brooks v. Cook, 8 Mass. R. 246. That part of the act of this State now under consideration was a transcript from the one then existing in Massachusetts, and the construction, which had there prevailed, was received here as a part of our law in the case of Waite v. Osborne, 2 Fairf. 185. The act and form of process in New Hampshire differ from it materially in language; and the case of Adams v. Bartlett, 2 N. H. R. 374, cannot therefore form a precedent here. The revised statutes c. 119, § 43, have subjected executors and administrators to the operation of this process here.

Exceptions overruled.